Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Kennie Lewis Cook, Jr., Appellant                      Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 2019F00102).
No. 06-20-00003-CR         v.                          Memorandum Opinion delivered by Justice
                                                       Burgess,       Chief     Justice   Morriss
The State of Texas, Appellee                           participating.     Dissenting Opinion by
                                                       Justice Stevens.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.


                                                       RENDERED OCTOBER 20, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk